         Case 2:18-cr-00037-JAD-NJK Document 62 Filed 07/18/19 Page 1 of 15



1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    NADIA AHMED
     Assistant United States Attorney
4    501 Las Vegas Blvd. South, Ste. 1100
     Las Vegas, Nevada 89101
5    Phone: (702) 388-6336 / Fax: (702) 388-5087
     nadia.ahmed@usdoj.gov
6
                                    UNITED STATES DISTRICT COURT
7                                        DISTRICT OF NEVADA
                                                -oOo-
8
         UNITED STATES OF AMERICA,
9                                                          Case No.   2:18-CR-00037-JAD-NJK
                                    Plaintiff,
10                                                         GOVERNMENT’S AMENDED
           vs.
                                                           RESPONSE TO DEFEENDANT’S
11       STEVEN A. HOLPER,                                 SENTENCING MEMORANDUM (ECF
                                                           NO. 59)
12                                  Defendant.

13

14   Certification: This memorandum is timely. 1

15               The United States, by and through undersigned counsel, hereby submits this Response

16   to Defendant’s Sentencing Memorandum. The defendant, Steven Holper, was a physician

17   trusted and relied upon by this community for almost thirty years to treat, heal and protect

18   their physical health. Dr. Holper betrayed that trust, prescribing some of the most powerful

19   and addictive pain medications to his patients outside the course of his professional practice

20   and without legitimate medical purpose. In doing so he, he risked his patients’ lives and

21   contributed to at least one of his patients’ deaths. For these reasons, and as discussed further

22

23
     1
      This amended response to defendant’s sentencing memorandum is submitted the same day the
24   original response was filed.

                                                       1
         Case 2:18-cr-00037-JAD-NJK Document 62 Filed 07/18/19 Page 2 of 15



1    herein, the Court should decline to grant the defendant probation and should sentence him to

2    71 months’ imprisonment - a sentence sufficient but not greater than necessary to comply with

3    the objectives articulated in 18 U.S.C. § 3553(a).

4          I.      Factual Background

5               The defendant, Steven Holper (“defendant” or “Holper”), was a licensed physician

6    practicing medicine in Nevada since 1990. Holper conducted his pain management practice at

7    his clinic located on West Charleston Blvd near the UMC hospital area. Holper obtained a

8    Drug Enforcement Administration (DEA) license, number BH2498106, through which he was

9    authorized to prescribe controlled substances. Pursuant to the Controlled Substances Act (CSA)

10   and related regulations, as a physician Holper was required to comply with standard practices

11   of care, which dictate that physicians collect patient vitals, symptoms, examine patients and

12   make appropriate notations of examination prior to prescribing a controlled substance as part of

13   the course of treatment. Moreover, the CSA requires that a prescription for a controlled

14   substance is neither legal nor effective unless it is issued for a legitimate medical purpose by a

15   practitioner acting in the usual course of professional practice.

16              Fentanyl is a Scheduled II controlled substance – meaning it has a high potential for

17   abuse which may lead to severe psychological or physical dependence. 2 It is a powerful

18   synthetic opioid painkiller that is 100 times more potent than morphine and 40 to 60 times

19   more potent than 100% pure heroin. When legally prescribed for a legitimate medical purpose,

20   it is used for the management of breakthrough cancer pain in cancer patients who are already

21   receiving opioid medication for their underlying persistent pain. Fentanyl is available in various

22   forms, including Subsys, which is a sublingual spray of fentanyl manufactured by INSYS

23

24   2
         www.deadiversion.usdoj.gov/schedules/

                                                        2
         Case 2:18-cr-00037-JAD-NJK Document 62 Filed 07/18/19 Page 3 of 15



1    Therapeutics. Subsys is a Schedule II Controlled Substances.

2             As a doctor prescribing Subsys to his patients for breakthrough pain, Holper was

3    required to enroll in the Transmucosal Immediate Release Fentanyl (TIRF) Risk Evaluation

4    and Mitigation Strategy (REMS) program, an FDA-required program designed to ensure

5    informed risk-benefit decisions before initiating treatment, and while patients are treated to

6    ensure appropriate use of TIRF medicines. Per the TIRF REMS website, the purpose of the

7    TIRF REMS Access program is to mitigate the risk of misuse, abuse, addiction, overdose and

8    serious complications due to medication errors with the use of TIRF medicines. 3 Before

9    prescribing TIRF drugs to a patient, the prescriber must fill out and sign a REMS form that

10   explicitly state, “I understand that TIRF medicines are indicated only for the management of

11   breakthrough pain in patients with cancer who are already receiving, and who are tolerant to,

12   around-the-clock opioid therapy for their underlying persistent pain.”

13            Holper was required to instruct his patients and their caregivers that TIRF medicines

14   contain medicine which in any amount can be fatal to children, individuals for whom it is not

15   prescribed, and to those who are not opioid-tolerant and advise patients to dispose of used unit

16   dose systems immediately after use, and any unneeded unit dose systems remaining from a

17   prescription, as soon as they are no longer needed.

18            Holper approved Patient A’s enrollment into the TIRF REMS Access Program,

19   fraudulently stating that Patient A had been prescribed other Schedule II prescriptions without

20   success. Holper prescribed Subsys to Patient A, who did not have cancer, in violation of the

21   TIRF REMS Access Program guidelines. From September 2014 to March 2016, Holper

22   prescribed Subsys to Patient A outside the usual course of professional practice and without a

23

24   3
         https://www.tirfremsaccess.com/TirfUI/rems/home.action

                                                      3
     Case 2:18-cr-00037-JAD-NJK Document 62 Filed 07/18/19 Page 4 of 15



1    legitimate medical purpose, then illegally distributed fentanyl in the form of Subsys to Patient

2    A.

3           Holper last prescribed Subsys 600 mg spray 60 on or about June 8, 2015 to Patient A.

4    However, between July 2015 and March 2016, after Holper stopped prescribing Subsys to

5    Patient A, he regularly provided Patient A Subsys canister sprays without a prescription.

6    Patient A used a small tool to open the canisters to access the remaining fentanyl. Patient A

7    then used a syringe to inject the fentanyl into Patient A’s arm.

8           On March 12, 2016, Patient A retrieved used Subsys canisters from Holper’s residence

9    in the late morning. Later that day, Patient A died. Patient A’s death was ruled accidental and

10   a condition relating to Patient A’s cause of death was classified as Fentanyl intoxication.

11   Hundreds of canisters of Subsys spray were found in and around Patient A’s bedroom,

12   bathroom, work place, and vehicle.

13          In addition to Patient A, Holper prescribed Subsys to patients B-V, confirming that they

14   were breakthrough cancer pain opioid tolerant and eligible patients, when the patients did not

15   have cancer. In doing so, Holper violated the TIRF REMS regulations, which resulted in health

16   insurance providers continuing to pay for Subsys prescriptions.

17          On December 10, 2018, Holper entered into a plea agreement pleading guilty to Count

18   2, which charged him with an illegal distribution to Patient A on or about September 12, 2015.

19   In the written plea agreement, Holper further admitted that between July 2015 and March

20   2016, Holper “prescribed and distributed dosages and amounts of Fentanyl, Oxycodone and

21   Hydrocodone, to his patients outside the usual course of his professional practice and without a

22   legitimate medical purpose. Defendant did so with the intent to prescribe Fentanyl, Oxycodone

23   and Hydrocodone outside the course of his professional practice and without a legitimate

24


                                                     4
         Case 2:18-cr-00037-JAD-NJK Document 62 Filed 07/18/19 Page 5 of 15



1    medical purpose.” 4 (Emphasis added.)

2    II.      Sentencing Guidelines Calculation

3             A. Applicable Law

4             Proper sentencing procedure requires that, before imposing sentence, the district court:

5    (1) correctly calculate the Sentencing Guidelines range; (2) treat the Guidelines as advisory; (3)

6    consider the 18 U.S.C. § 3553(a) factors; (4) choose a sentence that is not based on clearly

7    erroneous facts; (5) adequately explain the sentence; and, (6) not presume that the Guidelines

8    range is reasonable. United States v. Carty, 520 F.3d 984, 991-93 (9th Cir. 2008). When the court

9    imposes a sentence within the Guidelines range, “‘it is probable that the sentence is

10   reasonable’” because the court’s application of the § 3553(a) factors accords with the

11   Sentencing Commission’s independent application of those factors in the “mine run of cases.”

12   United States v. Blinkinsop, 606 F.3d 1110, 1116 (9th Cir. 2010) (quoting Rita v. United States, 551

13   U.S. 338, 351 (2007)).

14            It would constitute procedural error, however, for the court to “attach [ ] a presumption

15   of reasonableness to the Guidelines range or weight[ ] the Guidelines range more heavily than

16   other § 3553(a) factors.” Carty, 520 F.3d at 994. The “Guidelines should be the starting point

17   and the initial benchmark,” but the sentencing court must also consider the § 3553(a) factors “in

18   determining the appropriate sentence.” Nelson v. United States, 550 U.S. 350, 352 (2009).

19            B. Calculation of the Guideline Range

20            The plea agreement based its guideline calculations as to the converted drug weight

21   specifically relating to Count 2 at 410 kg based on distributions of fentanyl, oxycodone and

22   hydrocodone. In considering relevant conduct, the PSR extrapolated the distribution to Patient

23

24   4
         ECF 50, p. 5:6-12.

                                                      5
     Case 2:18-cr-00037-JAD-NJK Document 62 Filed 07/18/19 Page 6 of 15



1    A to Patients B through V (patients named in other counts in the indictment). The PSR

2    determined that the total relevant converted drug weight was thus 8,610 kg. Accordingly, the

3    PSR determined that the Base Offense level was 32 (USSG §§ 2D1.1(a)(5)(c)(4), a 2-level

4    enhancement for his position of public/private trust (USSG § 3B1.3), and a 3-level reduction

5    for acceptance of responsibility (USSG § 3E1.1) for a total adjusted offense level of 31.

6           The parties contemplated to Guideline range predicated on the single prescription in

7    Count 2 and stipulated to a total converted drug weight of 410 kg, resulting in a Guideline

8    calculation of 25. This results in a Guideline range of 57-71 months. Given the relevant conduct

9    referenced in the PSR, the other patients and other prescriptions to Patient A, a sentence at the

10   high end of the Guideline range – 71 months – is appropriate.

11   III.   Application of 18 U.S.C. § 3553(a)

12          Congress has provided, through 18 U.S.C. § 3553(a), the relevant objectives and factors

13   to be considered by sentencing courts in imposing a sentence that is “sufficient, but not greater

14   than necessary.” Those objectives are: (i) the nature and circumstances of the offense, and the

15   history and characteristics of the defendant; (ii) the need for a sentence to reflect the basic aims

16   of sentencing (including retribution, deterrence, incapacitation, and rehabilitation); (iii) the

17   kinds of sentences legally available; (iv) the Sentencing Guidelines; (v) Sentencing Commission

18   policy statements; (vi) the need to avoid unwarranted sentencing disparities among defendants

19   with similar records who have been found guilty of similar conduct; and (vii) the need for

20   restitution.

21          A.     Nature and Circumstances of the Offense, and the History and Characteristics
            of the Offender, 18 U.S.C. § 3553(a)(1)
22
            Drug trafficking savages individuals, families, friends and the community as a whole.
23
     United States v. Stone, 608 F.3d 939, 947, n. 6 (6th Cir. 2010) (“To be sure, drug trafficking is a
24


                                                       6
     Case 2:18-cr-00037-JAD-NJK Document 62 Filed 07/18/19 Page 7 of 15



1    serious offense that, in itself, poses a danger to the community.”); United States v. Leon, 766 F.2d

2    77, 81 (2nd Cir. 1985) (“[I]t is clear that the harm to society caused by narcotics trafficking is

3    encompassed within Congress’s definition of ‘danger’”). In 2016, there were 408 opioid-related

4    deaths in Nevada, according to the Nevada Department of Health and Human Services. In

5    2016, Nevada’s per capita prescription rate for opioids was 87/100 residents. Nevada ranked as

6    the sixth highest state for the number of milligrams of opioids distributed per adult according to

7    a DEA study. From 2010 to 2016, opioid-related hospitalizations have increased by 136% in

8    emergency room encounters and 84% in in-patient admissions. During this time period, 85% of

9    all opioid-related deaths in Nevada were deemed accidents. (National Institute on Drug Abuse

10   Study for Nevada, February 2018)

11          In the instant case, Holper aided in the dangerous and illegal trafficking of prescription

12   opioids, disregarding his obligations as a physician and the rigorous requirements imposed by

13   the FDA with respect to prescribing Subsys under the TIRF REMS program. He engaged in

14   this illegal endeavor knowingly and willingly. The defendant understood the potential

15   consequences of his actions and made a conscious choice to accept those risks. Holper argues

16   that he was not motivated by profit but rather by the desire to limit his patients’ pain. But the

17   frank reality is that Holper failed to comply with the very program designed to ensure patients

18   with brea through pain would be able to access needed but powerful medication in a safe and

19   effective way. Holper’s patient files did not reflect adequate care, reasoning, examinations.

20   Holper may claim now, and since he was first indicted, that he was motivated by his and his

21   patients’ pain but the truth is Holper did benefit financially from his criminal conduct. He billed

22   Medicare and obtained financial benefits in exchange.

23          Similarly, Holper’s claims that he was just another dupe at the hands of the Insys falls

24   flat. While it may be true that Insys was motivated to maximize its profit, sought to have


                                                       7
     Case 2:18-cr-00037-JAD-NJK Document 62 Filed 07/18/19 Page 8 of 15



1    doctors prescribe Subsys and came to Holper because he was both a Subsys user and prescriber,

2    these facts in no way excuse Holper’s own, admitted conduct that he made the knowing and

3    purposeful decision to prescribe opioids outside the usual scope of his professional practice and

4    without medical necessity. Holper continued to give Patient A subsys even after claiming to cut

5    Patient A off as a patient. Moreover, Holper, in becoming a member of the TIRF REMS

6    program understood better than anyone the risks associated with Subsys but he cavalierly

7    continued to prescribe it inconsistent with the program’s guidelines.

8           And perhaps the most significant aspect of this case, of course, is the Fentanyl related

9    death by Patient A. Holper insists that there was no evidence that the used containers of Subsys

10   were what Patient A utilized the day of Patient A’s death. But Holper glosses over evidence

11   that Holper continued to supply Patient A with Subsys after he claimed to have terminated

12   their doctor-patient relationship.

13          Holper had been a doctor in the community for decades prior to these events. He was

14   respected and relied upon by his patients. He made a comfortable income treating them. Yet,

15   Holper knowingly, intentionally and purposefully prescribed powerful, highly addictive opioids

16   to his patients without adequate examination, justification or medical necessity. In doing so

17   Holper cavalierly risked their lives. And ultimately Patient A’s life was lost.

18          Holper’s conduct in this case in light of the many opportunities he was given along the

19   way throughout his life to lead a successful business and practice medicine in a safe and honest

20   way warrants a serious penalty. He was placed in a position of trust. He abused that position.

21   He did it for his own benefit as much as he may have done it to help any of these patients with

22   their pain. Holper claims he was helping Patient A with a craft project that bizarrely involved

23   the use of empty Subsys containers – an individual he had terminated his professional

24   relationship with because of addiction concerns! – but the evidence before this Court is that


                                                      8
     Case 2:18-cr-00037-JAD-NJK Document 62 Filed 07/18/19 Page 9 of 15



1    Patient A, who was a parent of a school going child, died surrounded by hundreds of empty

2    Subsys containers.

3           But Holper’s criminal conduct did not just stop with Patient A. It went on to Patients B

4    through V. And aside from them, it included patients listed in the medical expert’s reports. The

5    widespread ramifications of his conduct are impossible to measure and quantify but there can

6    be little doubt that collectively his conduct warrants a serious sentence at the high end of the

7    Guideline range.

8           Holper also claims that his own third party dependents – specifically his three year old

9    daughter – will suffer should he be incarcerated, suggesting he intends to seek custody of his

10   daughter, and actively care for her. Yet Holper also paints a picture for the Court of himself as

11   an individual who is almost completely debilitated by his own physical ailments through which

12   his mental health has been impacted. Holper’s health issues undermine the suggestion that he

13   would primarily care for his daughter. Holper also has a 12-year-old child from a prior

14   relationship, for whom he is required to provide child support. However, his son’s mother

15   indicated Holper fails to make payments and has almost no relationship with his son. The

16   information in the PSR and Holper’s own brief thus undercut the suggestion that Holper could

17   or would provide care and support for his young children or that his children should sway the

18   Court away from imposing a custodial sentence.

19          B.     Seriousness of the Offense, Promoting Respect for Law, and Providing Just

20          Punishment, 18 U.S.C. § 3553(a)(2)(A)

21          A 71 month custodial sentence appropriately accounts for the seriousness of Holper’s

22   offense and justly punishes it. See 18 U.S.C. § 3553(a) (2)(A). Holper’s distribution of illegal

23   prescription drugs presented a serious danger that should not be trivialized. Opioid abuse is on

24   the rise and tearing apart communities, especially here in the Las Vegas Valley. According to

                                                      9
     Case 2:18-cr-00037-JAD-NJK Document 62 Filed 07/18/19 Page 10 of 15



1    the Center for Disease Control (CDC), more than 42,000 people died from a prescription

2    opioid overdose in 2016 and over 1,000 people are treated in the emergency room daily for

3    improper use of prescription opioids. (CDC October 2017.) For a health care professional of

4    Holper’s experience and standing to contribute to this epidemic is serious and warrants

5    punishment.

6           In order for the Court to provide just punishment, a significant custodial sentence is

7    necessary. Holper, despite being a licensed medical provider, in some respects was acting as

8    little more than a drug dealer in a white coat. His status as a well-educated, white-collar

9    offender does not warrant any leniency given the circumstances of this case.

10          While some may argue that the opioid epidemic is a public health issue, it cannot be that

11   alone. There must be a criminal justice approach to stop the source of dangerously addictive

12   opioids from hitting the streets and addicting our communities. As a doctor, Holper had the

13   choice of placing these drugs in the hands of sick and susceptible individuals. A custodial

14   sentence of 71 months in this instance is what justice requires. It would reflect the seriousness

15   of this offense, justly punish Holper’s criminal actions and promote respect for the law.

16          C.     To Afford Adequate Deterrence to Criminal Conduct and Protect the Public

17          from Further Crimes of the Defendant, 18 U.S.C. § 3553(a)(2)(B)-(C)

18          A 71 month custodial sentence would certainly provide both specific and general

19   deterrence for Holper’s criminal conduct. See 18 U.S.C. § 3553(a)(2)(B). Deterrence serves to

20   discourage others who are inclined to involve themselves in similar criminal conduct. It is also

21   an important consideration when fashioning a sentence that will persuade a defendant from

22   continuing to engage in criminal behavior. Holper argues his age cuts against a custodial

23   sentence providing deterrence to his actions but in reality even now Holper continues to

24   envision a professional life in the medical field – one in which he claims he would teach or do

                                                     10
     Case 2:18-cr-00037-JAD-NJK Document 62 Filed 07/18/19 Page 11 of 15



1    something else similarly removed from actual practice but the reality is that this profession is all

2    he knows. He is a proclaimed workaholic who has been a doctor in Las Vegas for nearly 30

3    years. It is hard to believe Holper would find a path away from the medical field should he

4    continue to work. The risk that Holper poses to the public must be mitigated by a sentence of

5    incarceration. While losing his medical license is certainly a measure that checks Holper’s

6    ability to prescribe medicine under his own DEA number it does not foreclose his ability to

7    continue to practice in more roundabout ways. And while losing his medical license may be a

8    consequence of his criminal conduct it is not a punishment or sentence imposed by this Court

9    to address his conduct.

10          Healthcare professionals, whether they have been in this community for decades or

11   days, must see that engaging in criminal conduct of this magnitude will not be tolerated or

12   treated lightly. Healthcare practitioners willing to take their patients lives in their hands – as

13   Holper did here – must be sent the strongest and sternest message that their criminal conduct is

14   will carry significant consequences. If general deterrence is to serve any aim – it has “value in

15   the process of imposing punishment because it works to keep judges from succumbing to the

16   impulse to see white-collar defendants in the warm light of a contrite individual who engaged in

17   aberrational conduct but is unlikely to offend again.” 5

18          The justice system all too often treats white-collar defendants, like Holper, different from

19   their counterparts, street drug dealers. The street dealers have been designated to have a higher

20   chance at recidivism because their background suggests that they have nothing to lose; as

21   opposed to the doctors that are supplying the drugs. Accomplished physicians, like Holper,

22

23
     5
      Peter J. Henning, Is Deterrence Relevant in Sentencing White-Collar Criminals?, 61 Wayne L. Rev.
24   27, 32 (2015).

                                                      11
     Case 2:18-cr-00037-JAD-NJK Document 62 Filed 07/18/19 Page 12 of 15



1    have made conscious choices to act this way and throw away years of education and training.

2    Like others before him, Holper is not the victim here – Insys is not to blame nor is anyone else

3    for Holper’s current position.

4           D.     To Avoid Unwarranted Sentencing Disparities, 18 U.S.C. § 3553(a)(4)

5           There are differing views on whether the need to avoid unwarranted sentencing

6    disparities should be evaluated on a case specific level or a national/local level. On a national

7    level, courts have sentenced doctors involved in drug diversion conspiracies to substantial

8    custodial sentences. See e.g. United States v. Dr. Michael Kostenko, 16-cr-221 (S.D.WV) (240

9    months for unlawful distribution of Oxycodone); United States v. Dr. Michael Dietch, 16-cr-123

10   (M.D.FL) (135 months for distributing oxycodone); United States v. Dr. Edward Feldman, 14-cr-

11   521 (M.D.FL) (300 months for distribution of Oxycodone); United States v. Dr. Fred Turner and

12   Dr. Rosetta Cannata, 15-cr-264 (M.D.FL) (both doctors sentenced to 151 months for distribution

13   of Morphine, Hydrocodone and Oxycodone), and United States v. Capos, Jr., 14-cr-20 (E.D.CA)

14   (52 months for distribution of Oxycodone).

15          Moreover, in this district, medical professionals who have been convicted of unlawfully

16   prescribing controlled substances without a legitimate medical purpose have also received

17   custodial sentences. In 2017, Dr. Robert Rand was sentenced for his distribution of controlled

18   substances to 120 months’ incarceration, Case No. 3:16-cr-29-MMD-WGC. Of note in 2016, in

19   the Unites States v. Dr. Henri Wetselaar, 11-cr-347 (D.NV) he was sentenced to 120 months for

20   distribution of Oxycodone. Other healthcare practitioners convicted and sentenced on

21   distribution charges include: Alex Incera, an APRN, who was sentenced in June 2019 to 78

22   months’ incarceration for distribution and health care fraud in United States v. Alejandro Incera,

23   his co-conspirator, Dr. Guerra in United States v. Horace P. Guerra, 2:18-cr-00197 (D.NV), who

24   was sentenced in December 2018 to a 12 month and one day custodial sentence for his very


                                                      12
     Case 2:18-cr-00037-JAD-NJK Document 62 Filed 07/18/19 Page 13 of 15



1    limited role in Incera’s distribution conspiracy, Nelson Mukuna, a pharmacist co-conspirator of

2    Incera’s was sentenced to 14 months incarceration in his case. In May 2019, Dr. Devendra

3    Patel was sentenced to 39 months’ incarceration for distribution of controlled substancesin Case

4    No. 3:17-cr-114-LRH-CBC.

5           In September 2015, this Court also sentenced Dr. Paulin to 24 months on Distribution

6    and Structuring charges. In July 2014, Dr. Bruce was sentenced to 46 months on Conspiracy to

7    Distribute charges. In October 2015, Dr. Kuthuru was sentenced 28 months on Distribution

8    charges. In October 2011, Dr. Tindall was sentenced to 24 months on Distribution charges. In

9    December 2013, Dr. Bararia was sentenced to 44 months on Distribution charges. All of these

10   defendants were licensed professionals in Nevada that violated their oath to do no harm,

11   betrayed the trust of and injured the community.

12          In sum, this district has long recognized that when doctors such as Holper betray the

13   trust of the community that they have sworn an oath to protect by distributing controlled

14   substances a sentence of incarceration is warranted. Moreover, the mine run of the cases listed

15   above did not include the aggravating factor of a patient’s opioid-related death and yet those

16   doctors were given serious, custodial sentences. Some of the health care practitioners identified

17   above were older than Holper, and faced health care issues, including Wetselar. Some of them

18   were young, at the beginning of their careers, and many have third party dependents. Yet the

19   Court did not hesitate to punish their criminal conduct by imprisoning them and imposing in

20   many of those cases a Guideline sentence.

21          Here too, for the reasons stated herein, the Court should impose sentence within but at

22   the high end of the Guideline range as to defendant Holper. Such sentence is necessary to

23   achieve the goals outlined in Section 3553 of punishing his criminal conduct, deterring future

24   criminal conduct, protecting the community and avoiding unwarranted sentencing disparities.


                                                    13
     Case 2:18-cr-00037-JAD-NJK Document 62 Filed 07/18/19 Page 14 of 15



1    IV.    Conclusion

2           WHEREFORE, the Government respectfully requests that the Court sentence

3    Defendant Holper to 71 months’ imprisonment and a three-year term of supervised release

4    with the special condition prohibiting him from working in any medical setting during the term

5    of supervision.

6           DATED this 18th day of July, 2019.

7                                              Respectfully submitted,

8                                              NICHOLAS A. TRUTANICH
                                               United States Attorney
9
                                                /s/ Nadia Ahmed_______
10                                             NADIA AHMED
                                               Assistant United States Attorney
11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                   14
     Case 2:18-cr-00037-JAD-NJK Document 62 Filed 07/18/19 Page 15 of 15



1                                  CERTIFICATE OF SERVICE

2          I, Nadia Ahmed, certify that defendant’s counsel of record was served with a copy of the

3    GOVERNMENT’S AMENDED RESPONSE TO DEFENDANT’S SENTENCING

4    MEMORANDUM (ECF No. 59) on this date by electronic case filing.

5

6    DATED:       July 18, 2019

7
                                                 ___________Nadia Ahmed______
8                                                Assistant United States Attorney

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                  15
